PER CURIAM.
The appellant pleaded guilty to possession of cocaine. Upon revocation of his probation for this offense, the trial court suspended his driver’s license for eight years as part of his sentence.
As was stated in Blair v. State, 554 So.2d 1226 (Fla. 2d DCA 1989), section 322.055(1), Florida Statutes (1987), authorized the sentencing court to direct the Department of Highway Safety and Motor Vehicles to revoke a driver’s license for a period of up to two years if a person is adjudicated guilty of possessing cocaine. The trial court itself, however, is without authority to suspend the license and should have directed the department to do so.
Accordingly, we remand this case for correction of the sentence to reflect that the Department of Highway Safety and Motor Vehicles is directed to revoke the appellant’s driver’s license for a period of two years. Otherwise, we affirm.
FRANK, A.C.J., and THREADGILL and PATTERSON, JJ., concur.